11/06/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 20-0373                                   Case Number: DA 20-0373


                         ______________________________


PAUL S. PARISER,                       )
                                       )
            Petitioner and Appellee,   )
                                       )
      and.                             )
                                       )
JUDITH SHRIAR,                         )
                                       )
            Respondent and Appellant. )
____________________________________)               ORDER GRANTING EXTENSION
JUDITH SHRIAR,                         )            OF TIME
                                       )
      Counter Plaintiff and Appellant, )
                                       )
      v.                               )
                                       )
PAUL S. PARISER,                       )
                                       )
      Counter Defendant and Appellee.  )
                                       )

       UPON motion of Appellee, having no objection from Appellant, and good cause

appearing therein;

       IT IS HEREBY ORDERED that Appellee’s motion for extension of time is granted.

Appellee shall have up to, and including, December 11, 2020, to prepare and file his response to

Appellant’s Opening Brief (and Request for Oral Argument) in regard to this appeal pursuant to

Rule 26(1) of the Rules of Appellate Procedure.

       DATED this _____ day of November, 2020.



                                            ______________________________




                                                                                 Electronically signed by:
                                                                                    Bowen Greenwood
                                                                                Clerk of the Supreme Court
                                                                                     November 6 2020